DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for a prior filed provisional application, 62/756,137, filed on 11/06/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2018/0189187), hereinafter Cheung in view of Lim .
Regarding claims 1 and 9, taking claim 1 as exemplary, Cheung teaches a memory system comprising: 
a memory device including a plurality of blocks, each block having a physical address corresponding to one of a plurality of logical addresses (Cheung, [0023], Each of non-volatile memory 160A-160C may be organized into blocks and pages; [0025], Data storage device 120 may map logical addresses received from host system 110 to physical addresses of memory locations in non-volatile memory 160A-160C; ); and 
a controller including a plurality of cores (Cheung, [0029], Controller 140 may include four processor cores; Fig.2) for controlling the memory device to perform an operation on at least one of the plurality of blocks (Cheung, [0019], Controller 140 is configured to store data received from host system 110 in non-volatile memory 160A-160C in response to a write command from host system 110, and to read data stored in non-volatile memory 160A-160C and to transfer the read data to host system 110 via host interface 130 in response to a read command from host system 110.), the controller suitable for: 
receiving the plurality of logical addresses from a host (Cheung, [0025], Data storage device 120 may map logical addresses received from host system 110; Claim 1); 
determining a range of logical addresses among the plurality of logical addresses to be allocated for the plurality of cores, the range including multiple subsets; and 
distributing the subsets to the plurality of cores, based on an operation of modulo and shuffling on the plurality of logical addresses.  
Cheung does not explicitly teach determining a range of logical addresses among the plurality of logical addresses to be allocated for the plurality of cores, the range including multiple subsets; and distributing the subsets to the plurality of cores, based on an operation of modulo and shuffling on the plurality of logical addresses, as claimed.
However, Cheung in view of Lim teaches determining a range of logical addresses among the plurality of logical addresses to be allocated for the plurality of cores, the range including multiple subsets (Lim, [0096], For example, the plurality of central processor units may include a first central processor unit 110 and a second central processor unit 130. The first central processor unit 110 may map the first to third logical addresses LA1 to LA3 of the data DATA to the physical addresses PA … The second central processor unit 130 may map the fourth to seventh logical addresses LA4 to LA7 of the data DATA to the physical addresses PA).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung to incorporate teachings of Lim to distribute logical addresses to different cores in a controller for processing. A person of ordinary skill in the art would have been motivated to combine the teachings of Cheung with Lim because it improves efficiency of the storage system disclosed in Cheung by balancing workload for different cores in order to efficiently performing interface arbitration (Lim, [0132]).

However, the combination of Cheung in view of Lane teaches distributing the subsets to the plurality of cores, based on an operation of modulo and shuffling on the plurality of logical addresses (Lane, [0031]-[0032]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Lane to allocate the logical addresses received (in Cheung) to different cores in the controller based on a method using modulo operations and address bit shuffling. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Lane because it improves efficiency of the storage system disclosed in the combination of Cheung by providing a uniform distribution of workload (Lane, [0009]).
Claim 8 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claims 4 and 12, taking claim 4 as exemplary, the combination of Cheung teaches all the features with respect to claim 1 as outlined above. The combination of Cheung further teaches the memory system of claim 1, wherein the controller determines the range based on the plurality of logical addresses and the number of the plurality of cores (Lim, [0096], Each of the central processor units may sequentially map the logical addresses LA of the data DATA to the normal addresses based on the clean address list CAL; Lane, [0032],  Modulo circuit 221 computes the modulo of the higher-order bits 211 with respect to (2N−1), wherein 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Lane to allocate the logical addresses received (in Cheung) to different cores in the controller based on a method using modulo operations and address bit shuffling. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Lane because it improves efficiency of the storage system disclosed in the combination of Cheung by providing a uniform distribution of workload (Lane, [0009]).
Claim 12 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claims 8 and 16, taking claim 8 as exemplary, the combination of Cheung teaches all the features with respect to claim 1 as outlined above. The combination of Cheung further teaches the memory system of claim 1, wherein the controller further performs the operation on blocks among the plurality of blocks having physical addresses corresponding to the range the plurality of cores (Cheung, [0025], Host system 110 may use logical addressing for data commands sent to data storage device 120; [0026], host system 110 may send a data command to write data of L0. In response to the data command, controller 140 of data storage device 120 writes the data of L0 to page P9 of block 4 of non-volatile memory 160C; Lim, [0096], For example, the plurality of central processor units may include a first central processor unit 110 and a second central processor unit 130. The first central processor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheung to incorporate teachings of Lim to distribute logical addresses to different cores in a controller for processing. A person of ordinary skill in the art would have been motivated to combine the teachings of Cheung with Lim because it improves efficiency of the storage system disclosed in Cheung by balancing workload for different cores in order to efficiently performing interface arbitration (Lim, [0132]).
Claim 16 has similar limitations as claim 8 and is rejected for the similar reasons.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung, Lim, and Lane as applied to claims 1 and 9 respectively above, and further in view of Okada et al. (US 2017/0075816), hereinafter Okada.
Regarding claims 2 and 10, taking claim 2 as exemplary, the combination of Cheung teaches all the features with respect to claim 1 as outlined above. The combination of Cheung further teaches the memory system of claim 1, wherein each of the plurality of cores includes a host interface layer (HIL) and a flash translation layer (FTL) (Cheung, [0030], For example, controller 140 may force or assign all cores to process the validity table recovery operation. Thus, mapping table 250 is partitioned into four subsets of logical addresses; Fig.2).  

However, the combination of Cheung in view of Okada teaches the memory system of claim 1, wherein each of the plurality of cores includes a host interface layer (HIL) (, [0044], The storage controller 100 includes two clusters (CLs) 110 having the same configuration. The two clusters 110 are referred to as a CL0 and a CL1 to be distinguished from each other. Each of the clusters 110 includes two sets of … and a host I/F 160; Fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Okada to include a host interface in each controller core instead of implementing a main host interface in the controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Okada because it improves efficiency and performance of the system disclosed in the combination of Cheung by distributing workload from one main host interface in the controller to a plurality of host interface in the controller cores.
Claim 10 has similar limitations as claim 2 and is rejected for the similar reasons.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung, Lim, Lane, and Okada as applied to claims 2 and 10 respectively above, and further in view of Ramachandra et al. (US 2012/0036244), hereinafter Ramachandra.
Regarding claims 3 and 11, taking claim 3 as exemplary, the combination of Cheung teaches all the features with respect to claim 2 as outlined above. The combination of Cheung does not explicitly teach the memory system of claim 2, wherein a host interface layer in a selected core of the plurality of cores performs the receiving, the determining, and the distributing, as claimed.
However, the combination of Cheung in view of Ramachandra teaches the memory system of claim 2, wherein a host interface layer in a selected core of the plurality of cores performs the receiving, the determining, and the distributing (Ramachandra, [0217],  one of the cores 505 can be designated as a control core 505A and can be used as a control plane 570 for the other cores 505. The other cores may be secondary cores).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Ramachandra to select a control core among the plurality of cores in the controller (in Cheung) to perform the receiving, the determining, and the distributing tasks. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Ramachandra because it improves efficiency of the system disclosed in the combination of Cheung by providing a primary core that performs control tasks over other cores (Ramachandra, [0217]).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung, Lim, and Lane as applied to claims 1 and 9 respectively above, and further in view of Hayes et al. (US 2020/0248254), hereinafter Hayes.
Regarding claims 5 and 13, taking claim 5 as exemplary, the combination of Cheung teaches all the features with respect to claim 1 as outlined above. The combination of Cheung does not explicitly teach the memory system of claim 1, wherein the controller distributes the subsets based on a Thue-Morse sequence, as claimed.  
However, the combination of Cheung in view of Hayes teaches the memory system of claim 1, wherein the controller distributes the subsets based on a Thue-Morse sequence (Hayes, [0127]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Hayes to map bits to different cores using Thue-Morse sequence. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Hayes because it improves efficiency of the storage system disclosed in the combination of Cheung by using 1s and 0s of the Thue-Morse sequence to map core1 and core2 (Hayes, [0127]).
Claim 12 has similar limitations as claim 5 and is rejected for the similar reasons.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung, Lim, and Lane as applied to claims 1 and 9 respectively above, and further in view of Hunter et al. (US 6,731,599), hereinafter Hunter.
Regarding claims 6 and 14, taking claim 6 as exemplary, the combination of Cheung teaches all the features with respect to claim 1 as outlined above. The combination of Cheung does not explicitly teach the memory system of claim 1, wherein the controller performs a bitwise exclusive OR (XOR) operation on bits of the plurality of 
However, the combination of Cheung in view of Hunter teaches the memory system of claim 1, wherein the controller performs a bitwise exclusive OR (XOR) operation on bits of the plurality of logical addresses and distributes a first subset in the range to a core of the plurality of cores corresponding to the bitwise XOR operation (Hunter, Col.4, lines 32-51).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Hunter to perform an XOR operation on an logical address together with an modulo operation for mapping the logical address to a path (i.e. core). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Hunter because it improves efficiency of the storage system disclosed in the combination of Cheung by providing an acceptable load sharing for the storage system (Hunter, Col.4, lines 32-51).
Claim 14 has similar limitations as claim 6 and is rejected for the similar reasons.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cheung, Lim, Lane, and Hunter as applied to claims 6 and 14 respectively above, and further in view of Kalyanasundharam et al. (US 2015/0089168), hereinafter Kalyanasundharam.
Regarding claims 7 and 15, taking claim 7 as exemplary, the combination of Cheung teaches all the features with respect to claim 6 as outlined above. The 
However, the combination of Cheung in view of Kalyanasundharam teaches the memory system of claim 6, wherein the controller further calculates the plurality of logical addresses based on bits of the range, the distribution result and the number of the plurality of cores (Kalyanasundharam, [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cheung to incorporate teachings of Kalyanasundharam to determine addresses with modulo offset. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Cheung with Kalyanasundharam because it improves efficiency of the storage system disclosed in the combination of Cheung by providing a balanced workload (Kalyanasundharam, [0008]).
Claim 15 has similar limitations as claim 7 and is rejected for the similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fukatani et al. (US 2009/0006876) (Fig.7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136